DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Specifically, the Abstract as written focuses on the process to make the Fe-Co alloy powder, not the powder itself, which is claimed.
Claim Objections
Claim  objected to because of the following informalities:  claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear how the claimed “average particle diameter” is measured.  The specification provides specific methods for these measurements ([0026]), but it is unclear whether the claims are limited to these methods and how large of a sample should be considered to calculate an average.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Further regarding claim 1, it is unclear how the claimed “average axial ratio” is measured.  The specification provides specific methods for these measurements ([0027]), but it is unclear whether the claims are limited to these methods and how large of a sample should be considered to calculate an average.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values 

Regarding claim 4, the phrase “bisphenol F type epoxy resin” (emphasis added by the examiner), the addition of the word “type” renders the claim indefinite because it extends the scope of the expression so as to render it indefinite.  See MPEP 2173.05(b).  For purposes of examination, any epoxy type resin shall be considered “bisphenol F type epoxy resin”.

Further regarding claim 4, it is unclear how the claimed “real part µ’ of a complex relative permeability” and “a loss factor tanδ of a complex relative permeability” are measured (for example, these may vary based on pressure and temperature).  The specification provides specific methods for these measurements ([0030]), but it is unclear whether the claims rare limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.  

Regarding claims 2, 3 5, and 6, claims 2, 3, 5 and 6 are rejected for their incorporation of the above due to their dependencies on claim 1.

Further regarding claim 4, claim 4 is further rejected for its incorporation of the above due to its dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikari et al. (US 2015/0104664 A1), hereinafter Ikari.

Regarding claim 1, Ikari teaches a metallic alloy powder with Co/Fe ratio of 0.0-0.6 atomic ratio ([0020]; claim 3; corresponding to 0-0.375 Co/(Co+Fe) molar ratio; where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) with an average particle diameter of 300 nm or less ([0015]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) that is spherical in shape (Fig. 3; [0100]; spherical is an average axial ratio of ~1; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Regarding claim 3, Ikari teaches each limitation of claim 1, as discussed above. Ikari does not specifically teach the Fe-Co alloy powder has a heat resisting temperature of 225⁰C or more, which defined by a temperature at which the mass of the Fe-Co alloy powder increases by 1.0% by mass under heating in the air under a condition providing a temperature raise rate of a temperature of a specimen of 10⁰C/min.  However, Ikari teaches a Fe-Co alloy powder as described in claim 1, including the Co content.  Applicant discloses in [0010] of the specification where the heat resisting temperature correlates to the Co ratio.
As Ikari teaches a substantially identical Fe-Co alloy powder as that which the applicant claims and discloses as forming the heat resisting temperature claimed, one would reasonably expect the powder of Ikari to possess the claimed properties, absent an objective showing to the contrary (MPEP 2112).

Regarding claim 4, Ikari teaches each limitation of claim 1, as discussed above. Ikari further teaches a molded structure of the magnetic metal powder and an epoxy resin that are mixed and molded under pressure that has a real part of complex relative permeability (µ’) of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), similarly for tan δ of less than 0.15 at 1 GHz that decreases with decreasing frequency would overlap that of the claimed parameters at 100 MHz (where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  
Further regarding µ’ of 6.2 or more and tan δ of 0.1 or less at 100 MHz, Ikari teaches a substantially identical Fe-Co alloy powder as that which applicant claims has, therefore one would reasonably expect the powder of Ikari to possess the claimed properties µ’ of 6.2 or more and tan δ of 0.1 or less at 100 MHz, absent an objective showing (MPEP 2112).  

Regarding claims 5 and 6, Ikari teaches each limitation of claim 1, as discussed above. Ikari further teaches an inductor formed using the soft magnetic Fe-Co metal powder that has been mixed and molded under pressure (claims 13 and 14).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikari in view of Saitou et al. (JP 2002075721 A machine translation, original of record in the IDS dated June 23, 2020), hereinafter Saitou.

Regarding claim 2, Ikari teaches each limitation of claim 1, as discussed above.  Ikari does not specifically teach wherein the Fe-Co alloy powder has a P content of 0.05% or more and 1.0% or less by mass, based on the mass of the Fe-Co alloy powder.
Saitou, in the similar field of endeavor, Fe-Co based particles in a soft magnetic powder with overlapping mass ratios to that claimed by applicant (claim 1), teaches the Fe-Co powder comprises unavoidable impurities in a range of 0.1% or less and other elements in a range of up to about 5% (Pg. 4 [11]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)). One of ordinary skill in the art, before the effective filing date of the invention would know that phosphorus is a common impurity in iron at 0.07-0.08% or less, and is included in the range of other elements taught by Saitou.  
It would have been obvious to one of ordinary skill in the art before he effective filing date of the invention to modify Ikari to incorporate Fe-Co powder comprises unavoidable impurities in a range of 0.1% or less and other elements in a range of up to about 5% taught by Saitou, which includes phosphorus as one of the elements as well known to one in the art. The motivation for doing so would have been to maximize the cost effectiveness of the material by avoiding the need to remove impurities prior to production, as it is acceptable to include per Saitou (Pg. 4 [11]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784